 
 
I 
111th CONGRESS
2d Session
H. R. 6088 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for temporary alternative State on and off indicators under the Federal-State Extended Unemployment Compensation Act of 1970, and for other purposes. 
 
 
1.Temporary special rules Effective with respect to any weeks that begin during the period beginning on August 1, 2010, and ending on September 30, 2011, a State may by law provide that section 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) be applied as if— 
(1)subsection (b)(1)(B) of such section had been amended by substituting first for fourteenth; and  
(2)subsection (f) of such section had been amended—
(A)by substituting 6 percent for 6.5 percent; and
(B)by repealing clause (ii) of paragraph (1)(A) thereof.
2.Certifications not affectedThe Secretary of Labor may not, in the case of any State that amends its State law in conformance with section 1, withhold certification of such State under section 3304 of the Internal Revenue Code of 1986 if, with respect to the period of time to which such certification relates, the Secretary of Labor finds that the State law of such State would (disregarding any provisions of such State law as in effect or applied in conformance with section 1) otherwise satisfy the requirements for certification.
3.DefinitionsFor purposes of this Act, the terms State, State law, and week have the respective meanings given such terms by section 205 of the Federal-State Extended Unemployment Compensation Act of 1970.  
 
